 Federal Defenders                                                                       Southern District
                                                          52 Duane Street-10th Floor, New York, NY 10007
 OF NEW YORK, INC.                                                  Tel: (212) 417-8700 Fax: (212) 571-0392


 David E. Patton                                                                                    11/ New Y11rk
                                                                                    Soui/1em Di.flria
  Execurive Direcwr                                                                     Jennifer L. Brown
                                                                                         AttomC)'-in-Clui,gc




November 25 , 2019
                                                                                        GRANTED
VIAECF
Honorable Barbara C. Moses
                                                                                                     \\ k-6114
United States Magistrate Judge                                   Barbara Moses, U.S.M.J.
Southern District of New York
500 Pearl Street                                                \\ d \   O\fa t-0~    \n ~----,,--~_·\.S_,2_o_\_4
New York, NY 10007
                                                                 o \- \.o I..D        a . v\/... •      \AJ\-

         Re:          United States v. Justin Fiallos


Dear Judge Moses:
                      19 Cr. 358 (BCM)
                                                                   Co      ~ccN--
                                                                                           --
                                                                                           1...at-,. .


       I write, with consent of the Government, to request a one week adjournment
of the pretrial conference currently scheduled for December 7, 2019. It has come to
my attention that Mr. Fiallos has a conflict with his work schedule on that date
and, respectfully, requests that the Court adjourn the matter to December 13,
2019, if that date is convenient with the Court.

         Thank you for your consideration of this matter.

                                             Sincerely,

                                             Isl Amy Gallicchio

                                             Amy Gallicchio
                                             Attorney for Justin Fiallos


Cc AUSA Michael Ross Herman                                       USDCSDNY                                          J!I
                                                                  10 CUMENT
                                                                    LECTRONICALL Y FILED
                                                                     ' C#:
                                                                      TE F-IL
                                                                            _ E_D_: _1_1    (..--2-~-1-,~-
